20-01185-mew        Doc 19    Filed 04/15/21 Entered 04/15/21 08:43:19           Main Document
                                           Pg 1 of 2



                              DAVID BOLTON, P.C.
                                     666 OLD COUNTRY ROAD
                                            Suite 509
                                   GARDEN CITY, NEW YORK 11530
                                              ________
                                    TELEPHONE (516) 222-0600
                                    FACSIMILE (516) 908-4475
                                 E-mail dbolton@dboltonlaw.com

                                      April 15, 2021


Via ECF

Hon. Michael E. Wiles
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, New York 10004

       Re:     Summa Capital Corp. v. Boaz Bagbag
               Adv. Pro. No. 20-01185

Dear Judge Wiles:

      This firm represents Summa Capital Corp. in connection with enforcement of the
judgment entered against defendant Bagbag.

       We are writing in response to the letter dated March 22, 2021 from Adam Pollock,
counsel for the judgment debtor.

       Summa Capital Corp. disputes the conclusory claims of improper conduct.

         Summa also notes that the letter does not request any relief from the court. Accordingly,
it is not at all clear why the letter was sent.

        Despite his statement that he will comply with current outstanding discovery requests (as
he is obligated to do), Mr. Bagbag has not provided any discovery in response to the discovery
requests served by this office. Instead, he has submitted only generalized objections none of
which are meritorious. He also has ignored my office’s numerous attempts to engage in a good
faith discussion about this discovery dispute.

      Unless the discovery issues are resolved by early next week (which will require counsel
to communicate with me directly instead of burdening the court with non-substantive letters),
Summa Capital will request a discovery conference.
20-01185-mew     Doc 19       Filed 04/15/21 Entered 04/15/21 08:43:19   Main Document
                                           Pg 2 of 2



Hon. Michael E. Wiles
April 15, 2021
Page 2

      Thank you for your attention to this matter.

                                    Very truly yours,

                                       /s/
                                    David Bolton

cc:   All counsel (via ECF)
